[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Petracci, Slip Opinion No. 2021-Ohio-249.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2021-OHIO-249
                       DISCIPLINARY COUNSEL v. PETRACCI.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Petracci, Slip Opinion No.
                                    2021-Ohio-249.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and the
        Rules for the Government of the Bar—Indefinite suspension.
   (No. 2020-0974—Submitted January 13, 2021—Decided February 3, 2021.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2019-060.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Jennifer Dawn Petracci, formerly known as Jennifer
Dawn Schartiger, of Wadsworth, Ohio, Attorney Registration No. 0093034, was
admitted to the practice of law in Ohio in 2015.
        {¶ 2} In a March 2020 amended complaint, relator, disciplinary counsel,
alleged that Petracci had neglected several client matters, failed to communicate
with and deceived her clients, misappropriated their funds, and ultimately
                             SUPREME COURT OF OHIO




abandoned their cases. Relator further alleged that Petracci had failed to cooperate
in the resulting disciplinary investigations and lied to conceal her misconduct.
       {¶ 3} The parties submitted extensive stipulations of fact and misconduct
and numerous exhibits. Petracci testified before a three-member hearing panel of
the Board of Professional Conduct. The board issued a report finding that Petracci
had committed the charged misconduct and recommending that she be indefinitely
suspended from the practice of law with certain conditions on her reinstatement to
the profession. No objections have been filed.
       {¶ 4} For the reasons that follow, we adopt the board’s findings of
misconduct and recommended sanction.
                         Stipulated Facts and Misconduct
                           Count I—The Tucker Matter
       {¶ 5} In July 2017, Petracci agreed to represent Treasure Tucker with regard
to injuries she sustained in a December 2016 automobile accident. Although
Tucker and Petracci agreed to a contingent fee, Petracci did not have Tucker sign a
written fee agreement.
       {¶ 6} Tucker had previously been represented in the matter by Kisling,
Nestico & Redick, L.L.C. (“KNR”), and she had agreed to settle her claim with
State Farm Mutual Automobile Insurance Company for $6,500. In June 2017, State
Farm sent a release-of-claims form for her signature and a $5,026.61 settlement
check payable to Tucker and KNR. The insurer also issued a separate $1,473.39
check to the state of Ohio to satisfy a Medicaid lien, and the state negotiated that
check. After Tucker terminated KNR’s representation, the firm notified State Farm
of that fact and asserted a charging lien equal to one-third of Tucker’s settlement.
State Farm stopped payment on the settlement check.
       {¶ 7} In March 2018, while represented by Petracci, Tucker agreed for a
second time to settle her claim with State Farm for $6,500 and KNR agreed to
accept $1,700 in satisfaction of its lien. State Farm paid KNR directly and issued




                                         2
                                January Term, 2021




a check payable to Petracci and Tucker in the amount of $4,800, an amount that did
not take into account the $1,473.39 it previously paid to the state.
       {¶ 8} On March 27, Tucker met with Petracci and endorsed the settlement
check. Petracci deposited it into her otherwise empty client trust account that same
day. One week later, she withdrew the entire $4,800 and deposited it into her
personal checking account. Petracci did not prepare or have Tucker sign a closing
statement. Instead, she sent Tucker a letter stating the total settlement amount, the
payments to the state and KNR, and her own fee of $231.61. The letter erroneously
stated that Tucker’s share of the settlement was $2,825, when she was entitled to
receive $3,095. Contrary to Petracci’s representation in that letter, she did not
enclose Tucker’s check.
       {¶ 9} Petracci immediately began misappropriating Tucker’s funds. By
June 26, she had spent the entire $4,800 settlement and had a negative balance in
her personal checking account.      She twice arranged to meet with Tucker to
distribute the settlement proceeds, but she canceled both meetings shortly before
they were scheduled to occur.
       {¶ 10} After the first meeting was canceled, Tucker’s mother filed a
grievance with the Akron Bar Association. Wayne Rice, the bar association’s
counsel, met with Petracci on July 26 to discuss the grievance. During that meeting,
he recognized that Petracci had miscalculated the settlement breakdown. The next
day, Petracci met Tucker at the bar association’s office, where they each initialed
the corrected settlement breakdown and Petracci gave Tucker two checks from her
personal account—one backdated to May 5 for $2,825 and the other dated July 27
for $270.
       {¶ 11} When Tucker attempted to negotiate the checks on August 5, the
smaller check cleared but the larger check was returned for insufficient funds. At
Rice’s request, Petracci gave Tucker a $2,855 cashier’s check (the amount due plus




                                          3
                             SUPREME COURT OF OHIO




a $30 returned-check fee) on August 28. At the time of her disciplinary hearing,
Petracci still owed State Farm restitution of $1,473.39 for its overpayment.
       {¶ 12} Petracci admits that she knowingly made false statements and failed
to disclose other material facts during the Akron Bar Association’s investigation.
For example, she lied about her reason for canceling one meeting with Tucker and
falsely claimed that she had purchased a cashier’s check for $2,825 in April 2018
and given it to Tucker in July. She also failed to disclose that she had withdrawn
Tucker’s settlement proceeds from her client trust account and deposited them into
her personal account and that she had misappropriated both Tucker’s share of the
proceeds and State Farm’s overpayment. Relator’s investigation showed that as a
result of Petracci’s false statements and material omissions, the Akron Bar
Association dismissed Tucker’s grievance in August 2018.
       {¶ 13} Based on this conduct, the parties stipulated and the board found that
Petracci violated Prof.Cond.R. 1.5(c)(1) (requiring a lawyer to set forth a
contingent-fee agreement in a writing signed by both the client and the lawyer),
1.5(c)(2) (requiring a lawyer entitled to compensation under a contingent-fee
agreement to prepare a closing statement to be signed by the lawyer and the client),
1.15(a) (requiring a lawyer to hold the property of clients in an interest-bearing
client trust account, separate from the lawyer’s own property), 8.1(a) (prohibiting
a lawyer from knowingly making a false statement of material fact in connection
with a disciplinary matter), 8.1(b) (prohibiting a lawyer from failing to disclose a
material fact in response to a demand for information from a disciplinary authority),
and 8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty,
fraud, deceit, or misrepresentation).
                          Count II—The Jackson Matter
       {¶ 14} On April 5, 2018, Joshua Jackson paid Petracci a flat fee of $75 to
send a demand letter to a vehicle-repair company to recover the cost of a faulty




                                         4
                                January Term, 2021




repair. Jackson paid the fee that day, and although Petracci had not yet performed
any work, she failed to deposit the funds into her client trust account.
       {¶ 15} On April 11, Petracci sent a letter on Jackson’s behalf, demanding a
refund of $2,911.74 by April 25. After several weeks of negotiation, Petracci e-
mailed Jackson’s wife, Loren, to inform her that she had received a check for the
full amount. She then falsely informed Loren that the bank would hold those funds
for ten days. In response to Loren’s May 29 inquiry about the status of the
settlement, Petracci falsely stated, “I haven’t received notification from my bank
that it was cleared. I will check on it tomorrow.” But by the next day, Petracci had
misappropriated more than $2,800 of the refund.
       {¶ 16} Petracci lied to the Jacksons about the status of the settlement for
several months. On September 13, Loren e-mailed Petracci to inform her that she
had spoken with the manager of Petracci’s bank and the manager was unaware of
any issues with the check. Thereafter, Petracci ceased all communication with the
Jacksons. At the time of her disciplinary hearing, she still owed them restitution of
$2,911.74.
       {¶ 17} The parties stipulated and the board found that this conduct violated
Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(3) (requiring a lawyer to keep the client reasonably
informed about the status of a matter), 1.15(a), and 8.4(c).
                Counts III and IV—The Beck and Youngen Matters
       {¶ 18} Ronald Beck retained Petracci to represent him in a divorce in June
2018 and paid a $1,200 retainer by personal check. In September 2018, Thad
Youngen retained her to seek modification of his child support and parenting time
and paid a $2,000 retainer by credit card. Petracci presented both clients with fee
agreements indicating that Petracci would charge $125 an hour. Those agreements
stated that all funds would be held in trust until earned, but before she performed




                                          5
                             SUPREME COURT OF OHIO




any significant work on the matters, Petracci deposited both retainers into her
overdrawn personal checking account and began to misappropriate those funds.
       {¶ 19} Although Petracci communicated with Beck’s wife for several
months, drafted a separation agreement, and exchanged some text messages with
Beck, she sent only a single text to Youngen, claiming that she had nearly
completed his motions to modify custody and child support and that she would file
the motions within the week. She ceased communicating with both clients without
performing any service of value to them and failed to refund their unearned
retainers—though Youngen received a full refund from his credit-card issuer,
Chase Bank USA, N.A.
       {¶ 20} The parties stipulated and the board found that Petracci’s conduct in
these matters violated Prof.Cond.R. 1.3, 1.4(a)(3), 1.15(a), 1.16(e) (requiring a
lawyer to promptly refund any unearned fee upon the lawyer’s withdrawal from
employment), and 8.4(c).
                            Count V—The Quick Matter
       {¶ 21} In June 2016, Petracci agreed to represent Katelyn Quick in a civil
matter arising from an assault, and Quick signed a contingent-fee agreement at that
time. In October 2016, Petracci falsely informed Quick that she had filed a
complaint on her behalf.
       {¶ 22} On May 22, 2018, Petracci filed a complaint alleging claims for civil
assault, civil battery, and intentional infliction of emotional distress. The defendant
moved to dismiss the complaint on the ground that Quick’s claims were barred by
the applicable one-year statute of limitations, see R.C. 2305.111(B), and sought an
award of attorney fees. The court granted Petracci leave to amend her complaint,
and when the defendant moved to dismiss that complaint, Petracci argued—without
her client’s knowledge or consent—that the statute of limitations should be tolled
because her client was of unsound mind following the assault.




                                          6
                                 January Term, 2021




         {¶ 23} On October 23, 2018, the court dismissed Quick’s complaint as
time-barred and set a hearing for the defendant’s motion for attorney fees. Two
days later, Petracci rebuffed Quick’s text message inquiring about the dismissal by
stating, “I told you that they had asked for it to be dismissed[.] The judge denied
that so maybe that’s what she’s looking at I don’t know.” She did not respond to
Quick’s reply that the case had been dismissed due to the expiration of the statute
of limitations.
         {¶ 24} Following a hearing in January 2019, the trial court found that
Petracci had engaged in frivolous conduct and ordered her and Quick to jointly pay
$1,627.50 of the defendant’s attorney fees. Petracci, however, failed to notify
Quick of the court’s decision and did not respond to her inquiries about the court’s
entry.
         {¶ 25} When the attorney fees remained unpaid in June 2019, the defendant
filed a contempt motion. Petracci did not accept service of the court’s show-cause
order and failed to respond to Quick’s inquiries about the scheduled contempt
hearing. The hearing was continued at least four times to allow for service of the
show-cause order on Petracci, which was finally obtained by the Medina County
sheriff on December 10, 2019. The contempt motion remained pending at the time
of Petracci’s disciplinary hearing.
         {¶ 26} The parties stipulated and the board found that Petracci’s conduct in
this matter violated Prof.Cond.R. 1.3, 1.4(a)(4) (requiring a lawyer to comply as
soon as practicable with reasonable requests for information from the client), 3.1
(prohibiting a lawyer from bringing or defending a proceeding that is unsupported
by law or lacks a good-faith argument for an extension, modification, or reversal of
existing law), 8.4(c), and 8.4(d) (prohibiting a lawyer from engaging in conduct
that is prejudicial to the administration of justice).




                                           7
                             SUPREME COURT OF OHIO




           Count VI—Misconduct During the Disciplinary Proceedings
       {¶ 27} Petracci has stipulated that she signed for some letters of inquiry sent
to her by relator and the Medina County Bar Association and allowed others to be
returned unclaimed. After being served with a subpoena for deposition, Petracci
called relator’s office and assured relator that she would respond to the letters of
inquiry, but she failed to do so. And the Medina County Bar Association’s attempts
to leave telephone messages for Petracci failed because her voicemail box was full.
       {¶ 28} Although Petracci brought client files when she appeared with
counsel for a deposition in March 2019, she did not turn the files over to relator the
next day, as she had said she would. Nor did she submit any written responses to
her clients’ grievances. After relator made additional inquiries, Petracci turned over
four client files more than two weeks after the deposition.
       {¶ 29} In April 2019, relator issued a subpoena compelling Petracci’s
attendance and production of documents at a second deposition. Petracci appeared
and produced some of the requested documents, but she also falsely testified that
she had paid the Medicaid lien in the Tucker matter with a check drawn on one of
her personal accounts. Although Petracci did not comply with a subpoena requiring
her to appear and produce documents at a third deposition, she eventually submitted
some of the documents that she had been ordered to produce.
       {¶ 30} The parties stipulated and the board found that Petracci’s conduct
during the investigation of her clients’ grievances violated Prof.Cond.R. 8.1(a) and
8.1(b) and Gov.Bar R. V(9)(G) (requiring a lawyer to cooperate with a disciplinary
investigation).
                                      Sanction
       {¶ 31} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.




                                          8
                                January Term, 2021




       {¶ 32} As aggravating factors, the parties stipulated and the board found
that Petracci engaged in a pattern of misconduct, committed multiple offenses, and
failed to make restitution to all of the affected clients. See Gov.Bar R. V(13)(B)(3),
(4), and (9). In addition, the board found that although Petracci cooperated in the
proceedings before the board, her conduct during relator’s investigation into these
matters “ranged from negligent at best to downright deceitful.” See Gov.Bar R.
V(13)(B)(5). As for mitigating factors, the parties stipulated and the board found
that Petracci does not have a history of prior discipline.          See Gov.Bar R.
V(13)(C)(1). The board also credited Petracci for acknowledging the wrongfulness
of and expressing sincere remorse for her misconduct. Although Petracci testified
that her misconduct was due in part to previously undiagnosed mental disorders
that were exacerbated by marital and financial problems following a motorcycle
accident, the board found that she had not submitted sufficient evidence to establish
those disorders as a mitigating factor. See Gov.Bar R. V(13)(C)(7).
       {¶ 33} Relator nonetheless acknowledged that Petracci’s mental health and
other extenuating circumstances played a role in her serious misconduct. For that
reason, relator recommended that she be indefinitely suspended from the practice
of law, with strict conditions on reinstatement to ensure that she will not be
reinstated unless she is capable of returning to the competent, ethical, and
professional practice of law.
       {¶ 34} In weighing the appropriate sanction for Petracci’s misconduct, the
board considered two cases in which we permanently disbarred attorneys who had
engaged in dishonest conduct, neglected one or more client matters, failed to
reasonably communicate with clients, and misappropriated client funds.            See
Disciplinary Counsel v. Harter, 154 Ohio St.3d 561, 2018-Ohio-3899, 116 N.E.3d
1255; Cleveland Metro. Bar Assn. v. Freeman, 128 Ohio St.3d 421, 2011-Ohio-
1483, 945 N.E.2d 1034. Like Petracci, Harter made false statements of material
fact—and failed to disclose material facts—in connection with his disciplinary




                                          9
                             SUPREME COURT OF OHIO




investigation. But Harter also continued to give false testimony at his disciplinary
hearing and failed to acknowledge the wrongful nature of some of his misconduct,
and Freeman was disbarred in a default proceeding.             Petracci’s conduct is
distinguishable from both Harter’s and Freeman’s in that she cooperated in the
disciplinary proceedings after relator filed a formal complaint, she entered into
comprehensive stipulations of fact and misconduct, she acknowledged the
wrongfulness of her conduct, and she expressed sincere remorse.
       {¶ 35} The board found that Petracci’s conduct was most comparable to
cases in which we imposed indefinite suspensions and required the attorneys to
submit to an assessment conducted by the Ohio Lawyers Assistance Program
(“OLAP”) when the evidence suggested that a mental disorder may have
contributed to the misconduct. For example, in Cleveland Metro. Bar Assn. v.
Austin, 157 Ohio St.3d 184, 2019-Ohio-3325, 133 N.E.3d 499, Austin had
neglected two client matters, failed to reasonably communicate with one of her
clients, and failed to cooperate in the ensuing disciplinary investigation. In addition
to continuing to practice law during the resulting interim default suspension, Austin
made false statements to her clients and the courts, represented at least one client
in court without informing the court of her suspension, and failed to return unearned
attorney fees. Although Austin did not present sufficient evidence to establish the
existence of a mitigation-qualifying mental disorder, she testified that she had been
“operating in ‘crisis mode’ due to various stressors in her personal life and had been
receiving treatment from a mental-health professional” at the time of her
misconduct. Id. at ¶ 24. We held that an indefinite suspension would “serve to
protect the public while also leaving open the possibility that Austin might be able
to return to the competent, ethical, and professional practice of law,” id. at ¶ 26,
and we conditioned her reinstatement on, among other things, her making
restitution to her clients, submitting to an OLAP evaluation, and complying with
any OLAP recommendations.




                                          10
                               January Term, 2021




       {¶ 36} In Disciplinary Counsel v. Delay, 157 Ohio St.3d 137, 2019-Ohio-
2955, 132 N.E.3d 680, we indefinitely suspended an attorney who had neglected
client matters, lied to his clients, endangered a client’s settlement by refusing to
cooperate with her insurance company, falsified documents, and given “blatantly
false” testimony during his disciplinary hearing, id. at ¶ 23. Although Delay denied
the existence of a mental disorder, the panel expressed concern that underlying
psychological or emotional issues may have impaired his judgment in handling his
cases. Therefore, in addition to requiring him to pay restitution to his clients, we
conditioned his reinstatement on his participation in an OLAP evaluation and
compliance with any resulting treatment recommendations.
       {¶ 37} After independently reviewing the record in this case, we adopt the
board’s findings of misconduct and agree that an indefinite suspension with strict
conditions on Petracci’s reinstatement will adequately protect the public.
                                   Conclusion
       {¶ 38} Accordingly, Jennifer Dawn Petracci is indefinitely suspended from
the practice of law in Ohio. In addition to the reinstatement requirements set forth
in Gov.Bar R. V(25), Petracci shall be required to demonstrate that she has (1)
committed no further misconduct, (2) made restitution of $1,473.39 to State Farm,
$2,911.74 to Joshua Jackson, $1,200 to Ronald Beck, and $2,000 to Thad
Youngen’s credit-card company, Chase Bank USA, N.A., (3) satisfied the
judgment entered against her and Quick on February 13, 2019, in Quick v. Hamrick,
Tuscarawas C.P. No. 2018 CT 05 0474, i.e., paid the entire $1,627.50 awarded to
the defendant, Todd Hamrick, and court costs, (4) submitted to an assessment
conducted by OLAP and complied with all recommendations arising from that
assessment, and (5) received a prognosis from a qualified healthcare professional
or qualified chemical-dependency professional that she is capable of returning to
the competent, ethical, and professional practice of law under specified conditions.
Costs are taxed to Petracci.




                                        11
                             SUPREME COURT OF OHIO




                                                     Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Donald M. Scheetz,
Assistant Disciplinary Counsel, for relator.
       Keith E. Young, for respondent.
                               _________________




                                         12